Exhibit COMTECH TELECOMMUNICATIONS CORP. RECEIVES $282.0 MILLION MOVEMENT TRACKING SYSTEM ORDER – LARGEST SINGLE ORDER IN COMPANY HISTORY Melville, NY, January 5, 2009 – Comtech Telecommunications Corp. (NASDAQ:CMTL) announced today that its Maryland-based subsidiary, Comtech Mobile Datacom Corporation, received an order for $282.0 million under its Movement Tracking System, or MTS contract, with the U.S. Army.This order is the largest single order in Comtech’s history. Total orders received to date against the Company’s $605.1 million IDIQ MTS contract increased to $426.2 million. The order is for the supply of newly upgraded ruggedized computers including ruggedized keyboards, docking stations, interface cables and base plates, all of which are expected to be integrated into previously deployed MTS systems. The newly upgraded ruggedized computer is manufactured by a third-party vendor. Based on the timing of the availability of the third-party computer, and a preliminary delivery schedule provided to us by the U.S. Army, we do not expect to begin deliveries, relating to this order, until the latter part of our fourth quarter of fiscal 2009. As a result of the aforementioned, and based on discussions with the U.S. Army, our consolidated operating results will be impacted by the shifting of approximately $110.0 million to $120.0 million of revenue, originally anticipated to be recognized in fiscal 2009, into fiscal 2010.
